TABLE OF CONTENTS

Exhibit 10.20.1

2006 NONQUALIFIED DEFERRED COMPENSATION PLAN

OF OLD DOMINION FREIGHT LINE, INC.

EFFECTIVE DATE: January 1, 2006

(as restated and effective January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

2006 NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Section 1.    Purpose   3 Section 2.    Definitions   3 Section 3.    Credits to
Deferred Compensation Account   10 Section 4.    Payment of Benefits   12    4.1
  Normal Retirement   12    4.2   Disability Retirement   12    4.3  
Termination of Service   12    4.4   Payment of benefit by reason of Retirement
  12    4.5   Payment of benefit by reason of death   13    4.6   Payment at a
specified time   14    4.7   Unforeseeable Emergency Beneficiaries   14    4.8  
Change of Payment Election   16    4.9   Payment to Specified Employees   16   
4.10   Delay of Payments Under Certain Circumstances   17 Section 5.   
Accounts; Adjustment of Accounts   17 Section 6.    Administration by Committee
  19 Section 7.    Not a Trust   23 Section 8.    Allocation of Responsibilities
  23 Section 9.    Benefits Not Assignable; Facility of Payments   24
Section 10.    Beneficiary   25 Section 11.    Amendment and Termination of Plan
  26 Section 12.    Communication to Participants   28 Section 13.    Claims
Procedure   28 Section 14.    Miscellaneous Provisions   30    14.1   Setoff  
30    14.2   Notices   30    14.3   Lost distributees   31    14.4   Reliance on
data   31    14.5   Receipt and release for payments   31    14.6   Headings  
32    14.7   Continuation of employment   32    14.8   Disputes   32    14.9  
Merger or consolidation   32    14.10   Construction   33    14.11  
Administration   33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2006 NONQUALIFIED DEFERRED COMPENSATION PLAN OF

OLD DOMINION FREIGHT LINE, INC.

Section 1. Purpose.

This 2006 Nonqualified Deferred Compensation Plan of Old Dominion Freight Line,
Inc. (the “Plan”) is established to permit certain management employees of the
Employer to defer receipt of current Compensation from the Employer in order to
provide retirement benefits on behalf of such employees. The Plan is not
intended to be a tax-qualified retirement plan under Section 401 (a) of the
Code. The Plan is intended to be an unfunded Plan maintained primarily for the
purpose of providing deferred compensation benefits for Eligible Employees as
defined in Section 2.12 below under Sections 201(2), 301(a)(3) and 401(a)(1) of
the Employee Retirement Income Security Act of 1974.

Section 2. Definitions:

As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:

2.1 “Accrued Benefit” shall mean, with respect to each Participant, the sum of
the balances credited to his Deferred Compensation Account as of the applicable
Adjustment Date, following adjustment to such account as of such Adjustment Date
as provided in Section 5, but shall not include the Participant’s Special
Accrued Benefit for deferrals and adjustments pursuant to Section 4.6 hereof,
which shall be referred to in this Plan as the Participant’s Special Accrued
Benefit.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.2 “Active Participant” shall mean, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
who is in Service shall cease to be an Active Participant immediately upon a
determination by the Committee that the Participant has ceased to be an Eligible
Employee.

2.3 “Adjustment Date” shall mean the last day of each calendar month of each
Plan Year, and such other dates as the Committee may select from time to time.
The Adjustment Date occurring on December 31 of each year shall be referred to
herein as the “Year-End Adjustment Date.”

2.4 “Average Moody’s Rate” shall mean, with respect to an Adjustment Date (the
“Current Adjustment Date”), the average of the Moody’s Rate (as defined in
Section 2.15) in effect on the fifteenth day of each month (or if such day is
not a business day, the immediately preceding business day) and the last
business day of each month during the period beginning on the day next following
the immediately preceding Adjustment Date and ending on the Current Adjustment
Date.

2.5 “Beneficiary” shall mean the person, persons, entity or entities designated
or determined pursuant to the provisions of Section 10 of the Plan.

2.6 “Board” shall mean the Board of Directors of Old Dominion Freight Line, Inc.
or such committee of the Board to which the Board shall assign all or part of
its duties and powers under the Plan.

2.7 “Committee” shall mean the Administrative Committee provided for in
Section 6.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.8 “Compensation” shall mean all remuneration payable by the Employer to an
Employee during the Plan Year for Service as reported or reportable for federal
income tax purposes on Form W-2, excluding amounts paid to or for an Employee
(i) as an allowance or reimbursement for travel or relocation expenses,
(ii) automobile use expense, (iii) excess term life insurance premium, (iv) P.S.
58 costs, (v) airplane use expense, but including Salary and Bonus Reduction
Credits under this Plan and elective deferrals under the Old Dominion 401
(k) Retirement Plan.

2.9 “Deferred Compensation Account” shall mean the separate account to be kept
for each Participant, as described in Sections 3.1,4.6, and 5, to which Salary
and Bonus Reduction Credits, shall be credited. Compensation Deferred is
Compensation that the Participant has deferred under this Plan.

2.10 “Disability” shall mean that a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s Employer.

2.11 “Effective date of the Plan” as restated herein shall be January 1, 2009.
This Plan restates the Plan as originally effective on January 1,2006, and for
periods

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

before January 1, 2009, as to 409A Amounts, the standards and transition rules
in effect under Applicable Guidance apply.

2.12 “Eligible Employee” shall mean each Employee who is determined by the
Committee to be a highly compensated or management Employee who is in a position
materially to affect the profits of the Employer and who is selected by the
Committee to participate in the Plan. An Employee shall cease to be an Eligible
Employee immediately upon the first to occur of the following: (i) the
Employee’s termination of Service; (ii) determination by the Committee that the
Employee no longer is a highly compensated or management Employee; or
(iii) determination by the Committee in its sole discretion that the Employee
shall no longer be selected to participate in the Plan. See Sections 2.2 and
2.17 with respect to provisions governing participation in the Plan by an
Eligible Employee.

2.13 “Employee” shall mean an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of Employee and Employee.

2.14 “Employer”shall mean Old Dominion Freight Line, Inc., a Virginia
corporation with its principal office at 500 Old Dominion Way, Thomasville,
North Carolina, or any successor thereto by merger, consolidation or otherwise,
or any affiliated or subsidiary corporation or business organization of the
Employer which, with the consent of the Board, shall become a party to this
Plan.

2.15 “ Moody’s Rate” shall mean the average of the actual annual percentage
yield for Aaa and Baa rated corporate bonds reported as the Moody’s Seasonal
Rate

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from time to time in Federal Reserve Statistical Releases. See Section 2.4
concerning definition of “Average Moody’s Rate.”

2.16 “Normal Retirement Age” of a Participant shall be age fifty-five (55). The
“Normal Retirement Date” of a Participant shall mean the first day of the
calendar month coincident with or next following the later of (a) attainment by
the Participant of his Normal Retirement Age, or (b) his actual Retirement date.

2.17 “Participant” shall mean with respect to any Plan Year an Eligible Employee
who has entered the Plan and any other Employee who has an Accrued Benefit or
Special Accrued Benefit under the Plan. An Eligible Employee who has not
otherwise entered the Plan shall enter the Plan and become a Participant as of
the date determined by the Committee. A Participant who separates from Service
with the Employer and who later returns to Service will not be eligible to defer
Compensation under the Plan except upon satisfaction of such terms and
conditions as the Committee shall establish upon the Participant’s return to
Service, whether or not the Participant shall have an Accrued Benefit remaining
under the Plan on the date of his return to Service. See Section 2.2 for
definition of “Active Participant.”

2.18 “Plan” shall mean the Nonqualified Deferred Compensation Plan as herein set
out or as duly amended.

2.19 “Plan Year” shall mean the twelve-month period ending on December 31 of
each year (including years prior to the effective date of the Plan).

2.20 “Retire” or “Retirement” shall mean Retirement within the meaning of
Section 4.1, 4.2 or 4.4.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.21 “Salary and Bonus Reduction Agreement” shall mean a written agreement
entered into between a Participant and the Employer pursuant to the provisions
of Section 3.1.

2.22 “Salary and Bonus Reduction Credits” shall mean the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 3.1.

2.23 “Separation of Service” shall mean in the case of an Employee, the
Employee’s termination of employment with the Employer whether on account of
death, retirement, disability or otherwise.

2.24 “Service” shall mean employment by the Employer as an Employee.

2.25 “Specified Employee” shall mean a Participant who is a key employee as
described in Code § 416(i)(1)(A), disregarding Paragraph 5 thereof and using
compensation as defined under Treas. Reg. 1.415(C)(2)(a). A Participant is not a
Specified Employee unless any stock of the Employer is publicly traded on an
established securities market or otherwise and the Participant is a Specified
Employee on the date of his or her Separation from Service.

2.26 “Spouse” or “Surviving Spouse” shall mean, except as otherwise provided in
the Plan, the legally married Spouse or Surviving Spouse of a Participant.

2.27 “Termination Adjustment Date” shall mean the Adjustment Date coincident
with or next following the date as of which a Participant terminates Service
with the Employer for any reason (including Retirement or death).

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.28 “Applicable Guidance” means as the context requires Code §§83,409A and 457,
Treas. Reg. §1.83, Treas. Reg. §§1.409A-1 through -6, Treas. Reg. §1.457-11, or
other written Treasury or IRS guidance regarding or affecting Code §§83,409A or
457(f), including, as applicable, any Code §409A guidance in effect prior to
January 1, 2009.

2.29 “Change in Control” means a change: (i) in the ownership of the Employer
(acquisition by one or more persons acting as a group of more than 50% of the
total voting power or fair market value of the Employer); (ii) in the effective
control of the Employer (acquisition or acquisition during a 12-month period
ending on the date of the latest acquisition, by one or more persons acting as a
group of 30% or more of the total voting power of the Employer or replacement of
a majority of the members of the board of directors of the Employer [but
including only the entity for which no other corporation is a majority
shareholder] during any 12-month period by directors not endorsed by a majority
of the board before the appointment or election); or (iii) in the ownership of a
substantial portion of the assets of the Employer (acquisition or acquisition
during a 12-month period ending on the date of the latest acquisition, by one or
more persons [other than related persons described in Treas. Reg.
§1.409A-3(i)(5)(vii)(B)] acting as a group of assets with a total gross fair
market value of 40% or more of the total gross fair market value of all assets
of the Employer immediately before such acquisition or acquisitions), each
within the meaning of Treas. Reg. §1.409A-3(i)(5) or in Applicable Guidance. An
event constituting a Change in Control must be objectively determinable and any

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

certification thereof by the Employer or its agents may not be subject to the
discretion of such person. For purposes of applying this Section 1.11, stock
ownership is determined in accordance with Code §318(a) as modified under Treas.
Reg. §1.409A-3(i)(5)(iii).

2.30 “409A Amount” means any Compensation Deferred in taxable years beginning
after December 31, 2004.

2.31 “Aggregated Plans” means this Plan and any other like-type plan of the
Employer in which a given Participant participates and as to which the Plan or
Treas. Reg. §1.409A-1 (c)(2) requires the aggregation of all such nonqualified
deferred compensation in applying Code §409A.

2.32 “Code” means the Internal Revenue Code of 1986, as amended.

Section 3. Credits to Deferred Compensation Account;

3.1 Salary and Bonus Reduction Credits:

3.1.1 Amount of Salary and Bonus Reduction Credits: Each Active Participant may
elect, by entering into a Salary and Bonus Reduction Agreement with the
Employer, to reduce his (i) regular salary from the Employer by a whole number
percentage from three to ten percent (in increments of one percent) and from
five to fifty percent (in increments of five percent), and/or (ii) bonus from
the Employer by a whole number percentage from five to seventy-five percent (in
increments of five percent). The amount of the Participant’s Salary and Bonus
Reduction Credits shall be credited by the Employer to the Deferred Compensation
Account maintained for the Participant pursuant to Section 5.

3.1.2 Time for crediting Salary and Bonus Reduction Credits: The Employer shall
credit to the Participant’s Deferred Compensation Account as of each Adjustment
Date an amount equal to the total Salary and Bonus Reduction Credits for the
period beginning on the date next

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

following the immediately preceding Adjustment Date and ending on the Current
Adjustment Date.

3.1.3 Administrative rules governing Salary and Bonus Reduction Agreements:

(a) An election pursuant to Section 3.1.1 shall be made each year by the
Participant by executing and delivering a Salary and Bonus Reduction Agreement
to the Committee. This Agreement shall be delivered to the Committee on or
before December 31 of each year to be effective for Compensation for Services
performed during the following taxable year. The reduction (deferrals) elected
by a Participant shall become irrevocable on December 31 of each year with
respect to taxable years for which it goes into effect. In the case of the first
year in which a Participant becomes eligible to participate in the Plan, such
election may be made with respect to Services to be performed subsequent to the
election within thirty (30) days after the date the Participant becomes eligible
to participate in the Plan. Each Participant shall also deliver to the Committee
the Participant’s initial payment election at the time of delivery of the Salary
and Bonus Reduction Agreement. A payment election may apply to all salary and
bonus reductions or only to specific reductions based on the date of deferral as
indicated on the payment election form. A Participant must make any permissible
initial payment elections on a form the Employer provides for that purpose.

(b) A Participant may unilaterally modify a Salary and Bonus Reduction Agreement
(either to increase or decrease the portion of his future Compensation which is
subject to salary and bonus reduction within the percentage limits set forth in
Section 3.1.1, or to terminate Salary and Bonus Reduction Credits under the
Plan) by providing a written modification of the Salary and Bonus Reduction
Agreement to the Employer. The modification shall become effective as of the
first day of the following Plan Year.

(c) The Committee may from time to time establish policies or rules governing
the manner in which Salary and Bonus Reduction Credits may be made.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4. Payment of Benefits:

4.1 Normal Retirement: A Participant who is in Service shall be eligible to
Retire from Service at his Normal Retirement Date and commence receiving payment
of his Accrued Benefit, determined as of his Termination Adjustment Date,
pursuant to Section 4.4.

4.2 Disability Retirement: If a Participant shall suffer Disability while in
Service prior to his Normal Retirement Date, he shall Retire as of the date of
establishment of his Disability and his Accrued Benefit and Special Accrued
Benefit, determined as of his Termination Adjustment Date, shall be payable as
provided in Section 4.4, treating for this purpose such date of his Disability
Retirement as if it were his Normal Retirement Date.

4.3 Termination of Service: If the Service of a Participant with the Employer
shall be terminated for any reason other than Retirement or death, or before his
attainment of age fifty-five (55), his Accrued Benefit, determined as of his
Termination Adjustment Date, shall be paid to him in cash in a lump sum as soon
as practicable (but no later than the second Adjustment Date) following such
termination of employment. If the Service of a Participant is terminated because
of Retirement or death, or after his attainment of age fifty-five (55), such
Accrued Benefit shall be payable as provided in Section 4.4, treating his
Termination Adjustment Date as if it were his Normal Retirement Date.

4.4 Payment of benefit by reason of Retirement: If a Participant shall Retire,
his Accrued Benefit, determined as of his Termination Adjustment Date, shall be

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

paid to him in cash in a lump sum or in equal annual installments over a term
certain of five, ten, fifteen or twenty years, as elected by the Participant
pursuant to Section 3.1.1 commencing as of the first day of the calendar quarter
next following such Termination Adjustment Date, and on each anniversary of such
date for the remainder of the term certain. If the Participant elects to receive
payment of his Accrued Benefit in annual installments for a term certain, the
amount of each succeeding annual installment shall be adjusted, as of the
Adjustment Date immediately preceding the date as of which such annual
installment shall be paid, for additions to the Participant’s account pursuant
to Section 5. Such adjustment shall be made by dividing the aggregate of his
account balances as of such date (following adjustment as of such date) by the
number of annual installments remaining to be paid hereunder, provided, that the
last annual installment due hereunder shall be the entire amount credited to the
Participant’s account on the date of payment.

4.5 Payment of benefit by reason of death:

4.5.1 If the Participant shall die while in Service, the Participant’s Accrued
Benefit, determined as of his Termination Adjustment Date, shall be payable to
his Beneficiary in the manner elected by the Participant in his salary and bonus
deferral election pursuant to Section 3.1.1., commencing as soon as practicable
(but no later than forty-five days) following such Adjustment Date.

4.5.2 If the Participant shall die following his termination of Service and
before all payments to him under the Plan have been made, the balance of the
Participant’s Accrued Benefit, determined as of the Adjustment Date coincident
with or next following the date such death occurs, shall be paid to the
Participant’s Beneficiary in the manner elected by the Participant in his salary
and bonus deferral election

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pursuant to Section 3.1.1., treating the Beneficiary for this purpose as the
Participant.

4.6 Payment at a Specified Time. An Active Participant who enters into a Salary
and Bonus Reduction Agreement pursuant to Section 3 and who also elects at the
time of such election to defer such amounts for a term of five (5) years (on a
calendar year basis beginning with the effective date of the first deferral
pursuant to the election) shall receive his or her Special Accrued Benefit
according to the provisions of this Section 4.6. The Participant’s Special
Accrued Benefit, determined as of the Year-End Adjustment Date coincident with
the end of the specified five (5) year term, shall be paid to the Participant in
cash in a lump sum by no later than the 15th day of the third month next
following such Year-End Adjustment Date. If a Participant dies or retires due to
Disability prior to receiving the Participant’s Special Accrued Benefit, then
such Participant’s Special Accrued Benefit shall be added to his Accrued Benefit
and paid on the earlier of the fixed payment date determined under this
Section 4.6, or the date determined under Section 4.4 or 4.5, whichever is
applicable. The form of the payment will be determined based on the applicable
section pursuant to which the benefit is paid.

4.7 Unforeseeable Emergency Distributions:

4.7.1 Unforeseeable Emergency: A Participant may, at any time prior to the
commencement of payments hereunder, make application to the Committee to receive
a payment in a lump sum of all or a portion of the balance credited to his
Deferred Compensation Account by reason of an unforeseeable emergency. The
amount distributed with respect to an emergency shall not exceed the amount
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

account the extent to which such unforeseeable emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by the cessation of
deferrals under the Plan. The term “unforeseeable emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s Spouse or dependent (as defined in
Section 152(a) of the Code but without regard to Section 152(b)(1), (b)(2), and
(d)(1 )B)) of the Participant, loss of the Participant’s property due to
casualty or other similar, extraordinary and unforeseeable circumstances arising
as a result of a events beyond the control of the Participant. An unforeseeable
emergency shall not include those expenses which are normally budgetable. The
determination of whether a financial need constitutes an “unforeseeable
emergency” within the scope of this Section 4.7.1 shall be made by the Committee
in its sole and absolute discretion, and its decision to grant or deny a payment
on account of financial hardship shall be final. The Committee shall apply
uniform and nondiscriminatory standards in making its decision.

4.7.2 The Participant’s request for a payment on account of unforeseeable
emergency must be made in writing to the Committee. The request must specify the
nature of the unforeseeable emergency, the total amount to be paid, and the
total amount of the actual expense incurred or to be incurred on account of an
unforeseeable emergency.

4.7.3 If a payment under this Section 4.7 is approved, such payment shall be
made as of the next following Adjustment Date. The processing of the request
shall be completed as soon as practicable after the date on which the Committee
receives the properly completed written request for a payment on account of an
unforeseeable emergency. If a Participant terminates Service after a request is
approved in accordance with this Section 4.7 but prior to distribution of the
full amount approved, the approval of his request shall be automatically void
and the benefits he is entitled to receive under the Plan shall be distributed
in accordance with the applicable payment provisions of the Plan. Only one
payment because of an unforeseeable emergency shall be made within any Plan
Year. A Participant’s deferral election shall be cancelled upon a payment due to
an unforeseeable emergency.

4.7.4 The Committee may from time to time adopt additional policies or rules
governing the manner in which such payments

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

because of an unforeseeable emergency may be made so that the Plan may be
conveniently administered.

4.8 Change of Payment Election. A Participant shall complete a Salary and Bonus
Reduction Agreement to participate in the Plan and a Payment Election Form to
receive benefits. A Participant may file an amended election. Provided, however,
that with respect to a Participant who makes such an election, the election may
not take effect until at least twelve (12) months after the date on which the
election is made, and in the case of an election related to a payment which is
to be made other than for Disability, death or the occurrence of an
unforeseeable emergency, the first payment with respect to which such election
is made may be deferred for a period of not less than five (5) years from the
date such payment would otherwise have been made, and any election related to a
payment to be paid at a specified time or pursuant to a fixed schedule may not
be made less than twelve (12) months prior to the date of the first scheduled
payment.

4.9 Payment to Specified Employees: Notwithstanding anything to the contrary in
the Plan or in a Participant or Employer payment election, the Plan may not make
payment based on Separation from Service to a Participant who, on the date of
Separation from Service is a Specified Employee, earlier than 6 months following
Separation from Service (or if earlier, upon the Specified Employee’s death),
except as permitted under this Section 4.9). This limitation applies regardless
of the Participant’s status as a Specified Employee or otherwise on any other
date including the next Specified Employee effective date had the Participant
continued

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to render services through such date. Any payments that otherwise would be
payable to the Specified Employee during the foregoing 6 month period will be
delayed by 6 months as to each installment otherwise payable during the 6 month
period. This Section 4.9 does not apply to payments made on account of a
domestic relations order, payments made because of a conflict of interest, or
payment of employment taxes, all as described in Treas. Reg. §1.409A-3(i)(2)(i).

4.10 Delay of Payments Under Certain Circumstances: Notwithstanding any other
provisions of this Plan, payments to Participants may be delayed by the Employer
in the following circumstances:

(a) If the Employer reasonably anticipates that the Employer’s deduction with
respect to such payment otherwise would be limited or eliminated by the
application of Section 162(m) of the Code; provided that such payment will be
made either at the earliest date at which the Employer reasonably anticipates
that the deduction of the payment of the amount will not be eliminated by the
application of Section 162(m) or the calendar year in which the Participant
separates from Service;

(b) If the Employer reasonably anticipates that the making of the payment will
violate Federal Securities Laws or other applicable law; provided that the
payment shall be made at the earliest date at which the Employer reasonably
anticipates that the making of the payment will not cause such violation.

Section 5. Accounts: Adjustment of Accounts:

5.1 Accounts; Allocation date: The Committee shall establish a book

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reserve account, entitled the “Deferred Compensation Account”, as defined in
Section 2.9, on behalf of each Participant. Each such account shall be adjusted
as of each Adjustment Date pursuant to the provisions of Section 5.2. For
purposes of this Section 5, the term “Allocation Date” shall mean the fifteenth
day of each month (or if such day shall not be a regular business day, the next
business day of the month), and the last business day of each month.

5.2 Adjustments to Deferred Compensation Accounts: As of each AdjustmentDate,
the Deferred Compensation Account of each Participant shall be adjusted to
reflect debits and credits to such account as of each allocation date that
occurs during the period beginning on the day next following the immediately
preceding Adjustment Date and ending on the Current Adjustment Date. Adjustment
shall be made for the following debits and credits, in the order stated:

5.2.1 The Deferred Compensation Account shall be debited with the total amount
of any payments made from such account since the last preceding allocation date
to him or for his benefit.

5.2.2 Each Participant’s Deferred Compensation Account shall be invested in such
investments as the Committee shall determine. The Committee may (but is not
required to) consider the Participant’s investment preferences when investing
amounts credited to the Participant’s Deferred Compensation Account. Such
investment preferences shall be indicated to the Committee at the time and in
the manner prescribed by the Employer, in its sole discretion. The Participant’s
Deferred Compensation Account will be credited or debited with the increase or
decrease in the realizable net asset value or credited interest (as determined
under Section 5.2.3.), as applicable, of each investment, as follows: as of each
allocation date, an amount equal to the net increase or decrease in realizable
net asset value or credited interest, as applicable, (as determined by the
Committee), of each investment option within the Plan since the preceding
allocation date shall be allocated upon all Participants’ Deferred Compensation

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Accounts to be invested in that investment option in accordance with ratio which
the portion of the individual Participant’s Deferred Compensation Account which
is to be invested within that investment option, determined as provided herein,
bears to the aggregate of all amounts to be invested within that investment
option. Credited interest shall be determined in accordance with Section 5.2.3.,
below, and credited only to those Participants’ Deferred Compensation Accounts
(or portion thereof) within that investment option.

5.2.3 The Deferred Compensation Account shall be credited with an amount equal
to the “interest equivalent.” The “interest equivalent” shall be an amount equal
to the product of (A) and (B), where (A) is the amount credited to the
Participant’s Deferred Compensation Account as of the current allocation date
(after adjustment pursuant to Section 5.2.1, but prior to adjustment pursuant to
Sections 5.2.2 and 5.2.3); and (B) is [(l+i)-l], where “n” is the number of days
since the immediately preceding allocation date, and “i” is the Average Moody’s
Rate for the Current Adjustment Date divided by 365.

5.2.4 The Deferred Compensation Account shall be credited with the total amount
of any Salary and Bonus Reduction Credits to such account since the immediately
preceding allocation date. For this purpose, the amount of any salary and bonus
reduction credit with respect to each allocation date during a calendar month
shall equal the sum of the Participant’s Salary and Bonus Reduction Credits with
respect to a calendar month divided by two.

Section 6. Administration by Committee:

6.1 The Committee shall consist of not fewer than three (3) nor more than eight
(8) individuals who shall be appointed by the Board to serve at the pleasure of
the Board. Any member of the Committee may resign, and his successor, if any,
shall be appointed by the Board. The Committee shall be responsible for the
general administration and interpretation of the Plan and for carrying out its
provisions, except to the extent all or any of such obligations are specifically
imposed on the Board.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.2 The members of the Committee shall elect a Chairman and may elect an acting
Chairman. They shall also elect a Secretary and may elect an acting Secretary,
either of whom may be but need not be a member of the Committee. The Committee
may, appoint from its membership such subcommittees with such powers as the
Committee shall determine, and may authorize one or more of its members or any
agent to execute or deliver any instruments or to make any payment in behalf of
the Committee. The Committee shall act as Plan administrator.

6.3 The Committee shall hold such meetings upon such notice, at such places and
at such intervals as it may from time to time determine. Notice of meetings
shall not be required if notice is waived in writing by all the members of the
Committee at the time in office, or if all such members are present at the
meeting.

6.4 A majority of the members of the Committee at the time in office shall
constitute a quorum for the transaction of business. All resolutions or other
actions taken by the Committee at any meeting shall be by vote of a majority of
those present at any such meeting and entitled to vote. Resolutions may be
adopted or other action taken without a meeting upon written consent thereto
signed by all of the members of the Committee.

6.5 The Committee shall maintain full and complete records of its deliberations
and decisions. The minutes of its proceedings shall be conclusive proof of the
facts of the operation of the Plan. The records of the Committee shall contain
all relevant data pertaining to individual Participants and their rights under
the Plan.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.6 Subject to the limitations of the Plan, the Committee may from time to time
establish rules or by-laws for the administration of the Plan and the
transaction of its business.

6.7 No individual member of the Committee shall have any right to vote or decide
upon any matter relating solely to himself or to any of his rights or benefits
under the Plan (except that such member may sign unanimous written consent to
resolutions adopted or other action taken without a meeting), except relating to
the terms of his salary reduction agreement.

6.8 The Committee may correct errors and, so far as practicable, may adjust any
benefit or credit or payment accordingly. The Committee may in its discretion
waive any notice requirements in the Plan; provided, that a waiver of notice in
one or more cases shall not be deemed to constitute a waiver of notice in any
other case. With respect to any power or authority which the Committee has
discretion to exercise under the Plan, such discretion shall be exercised in a
nondiscriminatory manner.

6.9 Subject to the claims procedure set forth in Section 13, Committee shall
have the duty and discretionary authority to interpret and construe the
provisions of the Plan and to decide any dispute which may arise regarding the
rights of Participants hereunder, including the discretionary authority to
construe the Plan and to make determinations as to eligibility and benefits
under the Plan. Determinations by the Plan Committee shall apply uniformly to
all persons similarly situated and shall be binding and conclusive upon all
interested persons.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.10 The Committee may engage an attorney, accountant, actuary or any other
technical advisor on matters regarding the operation of the Plan and to perform
such other duties as shall be required in connection therewith, and may employ
such clerical and related personnel as the Committee shall deem requisite or
desirable in carrying out the provisions of the Plan. The Committee shall from
time to time, but no less frequently than annually, review the financial
condition of the Plan and determine the financial and liquidity needs of the
Plan. The Committee shall communicate such needs to the Employer so that its
policies may be appropriately coordinated to meet such needs.

6.11 No fee or Compensation shall be paid to any member of the Committee for his
Service as such.

6.12 The Committee shall be entitled to reimbursement by the Employer for its
reasonable expenses properly and actually incurred in the performance of its
duties in the administration of the Plan.

6.13 No member of the Committee shall be personally liable by reason of any
contract or other instrument executed by him or on his behalf as a member of the
Committee nor for any mistake of judgment made in good faith, and the Employer
shall indemnify and hold harmless, directly from its own assets (including the
proceeds of any insurance policy the premiums for which are paid from the
Employer’s own assets), each member of the Committee and each other officer,
employee, or director of the Employer to whom any duty or power relating to the
administration or interpretation of the Plan may be delegated or allocated,
against

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any unreimbursed or uninsured cost or expense (including any sum paid in
settlement of a claim with the prior written approval of the Board) arising out
of any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud, bad faith, willful misconduct or gross negligence.

Section 7. Not a Trust:

The obligation of the Employer to make payments hereunder shall constitute a
contractual liability of the Employer to the Participant. Such payments shall be
made from the general funds of the Employer, and the Employer shall not be
required to establish or maintain any special or separate fund, or otherwise to
segregate assets to assure that such payments shall be made, and the Participant
shall not have any interest in any particular assets of the Employer by reason
of its obligations hereunder. Nothing contained in this Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Employer and the Participant or any other person. To the extent that
any person acquires a right to receive payment from the Employer, such right
shall be no greater than the right of an unsecured creditor of the Employer.

Section 8. Allocation of Responsibilities:

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

8.1 Board:

(i) To amend the Plan;

(ii) To appoint and remove members of the Committee; and

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) To terminate the Plan.

8.2 Committee:

(i) To designate Eligible Employees and Participants;

(ii) To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in
Section 13 relating to claims procedure;

(iii) To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

(iv) To account for the Accrued Benefits of Participants; and

(v) To direct the Employer in the payment of benefits.

(vi) To file such reports as may be required with the United States Department
of Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

(vii) To administer the claims procedure to the extent provided in Section 13.

Section 9. Benefits Not Assignable; Facility of Payments:

9.1 No portion of any benefit credited or paid under the Plan with respect to
any Participant shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, and any attempt so to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void, nor shall any portion of such benefit be in any manner
payable to any assignee, receiver or any one trustee, or be liable for his
debts, contracts, liabilities, engagements or torts.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.2 If any individual entitled to receive a payment under the Plan shall be
physically, mentally or legally incapable of receiving or acknowledging receipt
of such payment, the Committee, upon the receipt of satisfactory evidence of his
incapacity and satisfactory evidence that another person or institution is
maintaining him and that no guardian or committee has been appointed for him,
may cause any payment otherwise payable to him to be made to such person or
institution so maintaining him. Payment to such person or institution shall be
in full satisfaction of all claims by or through the Participant to the extent
of the amount thereof.

Section 10. Beneficiary:

The Participant’s Beneficiary (which may include more than one person, natural
or otherwise, and one or more contingent beneficiaries) shall be designated by
the Participant on the Beneficiary Designation Form provided by and filed with
the Committee or its designee. If the Participant does not designate a
Beneficiary, the Beneficiary shall be his Surviving Spouse. If the Participant
does not designate a Beneficiary and has no Surviving Spouse, the Beneficiary
shall be the Participant’s estate. The designation of a Beneficiary, may be
changed or revoked only by filing a new Beneficiary Designation Form with the
Committee or its designee. If a Beneficiary (the “Primary Beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent Beneficiary, if any, named in the Participant’s
current Beneficiary Designation Form. If there is no contingent Beneficiary, the
balance shall be paid to the estate of the Primary Beneficiary. Any

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Beneficiary may disclaim all or any part of any benefit to which such
Beneficiary shall be entitled hereunder by filing a written disclaimer with the
Committee before payment of such benefit is to be made. Such a disclaimer shall
be made in form satisfactory to the Committee and shall be irrevocable when
filed. Any benefit disclaimed shall be payable from the Plan in the same manner
as if the Beneficiary who filed the disclaimer had died on the date of such
filing.

Section 11. Amendment and Termination of Plan:

11.1 Amendment. The Employer reserves the right to amend the Plan at any time to
comply with Code §409A, Treas. Reg. §1.409A and other Applicable Guidance or for
any other purpose, provided that such amendment will not result in taxation to
any Participant under Code §409A. Except as the Plan and Applicable Guidance
otherwise may require, the Employer may make any such amendments effective
immediately.

11.2 Termination. The Employer may terminate, but is not required to terminate
and liquidate the Plan which includes the distribution of all Plan Accounts,
under the following circumstances:

(a) Dissolution/Bankruptcy. The Employer may terminate and liquidate the Plan
within 12 months following a dissolution of a corporate Employer taxable under
Code §331 or with approval of a Bankruptcy court under 11 U.S.C. §503(b)(1)(A),
provided that the Deferred Compensation is paid to the Participants and is
included in the Participants’ gross income in the latest of (or, if earlier, the
Taxable Year in which the amount is actually or constructively received):
(i) the

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

calendar year in which the plan termination and liquidation occurs; (ii) the
first calendar year in which the amounts no longer are subject to a Substantial
Risk of Forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.

(b) Change in Control. The Employer may terminate and liquidate the Plan by
irrevocable action taken within the 30 days preceding or the 12 months following
a Change in Control, provided the Employer distributes all Plan Accounts within
12 months following the date of Employer’s irrevocable action to terminate and
liquidate the Plan. Where the Change in Control results from an asset purchase
transaction, the “Employer” with discretion to terminate and liquidate the Plan
is the Employer that is primarily liable after the transaction to pay the
Deferred Compensation.

(c) Other. The Employer may terminate the Plan for any other reason in the
Employer’s discretion provided that: (i) the termination and liquidation does
not occur proximate to a downturn in the Employer’s financial health; (ii) the
Plan makes no payments in the 12 months following the date of Employer’s
irrevocable action to terminate and liquidate the Plan other than payments the
Plan would have made irrespective of Plan termination; (iii) the Plan makes all
payments within 24 months following the date of Employer’s irrevocable action to
terminate and liquidate the Plan; and (iv) the Employer within 3 years following
the date of Employer’s irrevocable action to terminate and liquidate the Plan
does not adopt a new plan covering any Participant that would be an Aggregated
Plan.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 12. Communication to Participants:

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

Section 13. Claims Procedure:

The following claims procedure shall apply with respect to the Plan:

13.1 Filing of a claim for benefits: If a Participant or Beneficiary (the
“Claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefor with the Committee.

13.2 Notification to Claimant of decision: Within 90 days after receipt of a
claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the Claimant of his decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the Claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
Claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim and

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

an explanation of why such material or information is necessary; and (iv) an
explanation of the procedure for review of the denial. If the Plan administrator
fails to notify the Claimant of the decision in timely manner, the claim shall
be deemed denied as of the close of the initial 90 day, period (or the close of
the extension period, if applicable).

13.3 Procedure for review: Within 60 days following receipt by the Claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the Claimant shall appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the Claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.

13.4 Decision on review: The decision on review of a claim denied in whole or in
part by the Committee shall be made in the following manner:

13.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the Claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).

13.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision,

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall be written in a manner calculated to be understood by the Claimant, and
shall cite specific references to the pertinent Plan provisions on which the
decision is based.

13.4.3 The decision of the Committee shall be final and conclusive.

13.5 Action by authorized representative of Claimant: All actions set forth in
this Section 13 to be taken by the Claimant may likewise be taken by a
representative of the Claimant duly authorized by him to act in his behalf on
such matters. The Plan administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

Section 14. Miscellaneous Provisions:

14.1 Setoff: Notwithstanding any other provision of this Plan, the Employer may
reduce the amount of any payment otherwise payable to or in behalf of a
Participant hereunder by the amount of any loan, cash advance, extension of
credit or other obligation of the Participant to the Employer that is then due
and payable, and the Participant shall be deemed to have consented to such
reduction.

14.2 Notices: Each Participant who is not in Service and each Beneficiary, shall
be responsible for furnishing the Committee or its designee with his current
address for the mailing of notices and benefit payments. Any notice required or
permitted to be given to such Participant or Beneficiary shall be deemed given
if directed to such address and mailed by regular United States mail, first
class, postage prepaid. If any check mailed to such address is returned as
undeliverable

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the addressee, mailing of checks will be suspended until the Participant or
Beneficiary furnishes the proper address. This provision shall not be construed
as requiring the mailing of any notice or notification otherwise permitted to be
given by posting or by other publication.

14.3 Lost distributees: A benefit shall be deemed forfeited to the Employer if
the Committee is unable to locate the Participant or Beneficiary to whom payment
is due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the Participant’s accounts shall cease to be credited
with interest pursuant to Section 5 following the first anniversary of such
date; provided further, however, that such benefit shall be reinstated if a
valid claim is made by or on behalf of the Participant or Beneficiary for all or
part of the forfeited benefit.

14.4 Reliance on data: The Employer and the Committee shall have the right to
rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to clam a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

14.5 Receipt and release for payments: Subject to the provisions of
Section 14.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Committee, as a condition precedent to such payment, to execute a receipt
and release with respect thereto in such form as shall be acceptable to the
Committee.

14.6 Headings: The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

14.7 Continuation of employment: The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

14.8 Disputes: If any action is filed in any court, or if any arbitration is
conducted with respect to any matter arising out of or relating to the Plan,
then the prevailing party in such action or proceeding, shall, in addition to
any other recovery, be reimbursed or paid for all of its attorneys’ fees and
expenses by the other party or parties in accordance with Code Section  409A.

14.9 Merger or consolidation: The Employer shall not consolidate or merge into
or with another corporation or entity, or transfer all or substantially all of
its assets to another corporation, partnership, trust or other entity (a
“Successor Entity”) unless such Successor Entity, shall assume the rights,
obligations and liabilities of the Employer under the Plan and upon such
assumption, the Successor Entity shall become obligated to perform the terms and
conditions of the Plan.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

14.10 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of North Carolina.

14.11 Administration:

(a) Fair Construction. The Employer, Participants and Beneficiaries intend that
this Plan in form and in operation comply with Code 409A, the regulations
thereunder, and all other present and future Applicable Guidance. The Employer
and any other party with authority to interpret or administer the Plan will
interpret the Plan terms in a manner which is consistent with Applicable Law.
However, as required under Treas. Reg. §1.409A-1 (c)(1), the “interpretation” of
the Plan does not permit the deletion of material terms which are expressly
contrary to Code §409A and the regulations thereunder and also does not permit
the addition of missing terms necessary to comply therewith. Such deletions or
additions may be accomplished only be means of a Plan amendment. Any
Participant, Beneficiary or Employer permitted Elective Deferral election,
initial payment election, change payment election or any other Plan permitted
election, notice or designation which is not compliant with Applicable Law is
not an “election” or other action under the Plan and has no effect whatsoever.
In the event that a Participant, Beneficiary or the Employer fail to make an
election or fail to make a compliant election, the Employer will apply the
Plan’s default terms.

(b) Administration/Correction. The Employer will administer and interpret the
Plan, including making a determination of the Accrued Benefit due any
Participant or Beneficiary under the Plan. As a condition of receiving any Plan
benefit to which

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

a Participant or Beneficiary otherwise may be entitled, a Participant or
Beneficiary will provide such information and will perform such other acts as
the Employer reasonably may request. The Employer may retain agents to assist in
the administration of the Plan and may delegate to agents such duties as it sees
fit. The decision of the Employer or its designee concerning the administration
of the Plan is final and is binding upon all persons having any interest in the
Plan. The Employer will indemnify, defend and hold harmless any Employee
designated by the Employer to assist in the administration of the Plan from any
and all loss, damage, claims, expense or liability with respect to this Plan
(collectively, “claims”) except claims arising from the intentional acts or
gross negligence of the Employee. The Employer, to minimize or avoid any
sanction or damages to a Participant or Beneficiary, to itself or to any other
person resulting from a violation of Code §409A under the Plan, may undertake
correction of any violation or participate in any available correction program,
as described in Notice 2007-100 or other Applicable Guidance.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, this Nonqualified Deferred Compensation Plan is executed by
the Employer as of the 27th day of October, 2008.

 

    OLD DOMINION FREIGHT LINE, INC. Attest:           By:  

/s/    David S. Congdon

/s/    Joel B. McCarty, Jr.

      President Secretary             [Corporate Seal]      

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FIRST AMENDMENT TO

2006 NONQUALIFIED DEFERRED COMPENSATION PLAN

OF OLD DOMINION FREIGHT LINE, INC.

This First Amendment to the 2006 Nonqualified Deferred Compensation Plan of Old
Dominion Freight Line, Inc. (the “First Amendment”) is made and entered into
with an effective date of January 1, 2010. Defined terms used in the Plan shall
have the same meaning therein as herein.

RECITALS

Old Dominion Freight Line, Inc. (the “Employer”) established a 2006 Nonqualified
Deferred Compensation Plan effective January 1, 2006, which Plan has been
amended and restated effective January 1, 2009 (as amended and restated, the
“Plan”).

The Employer wishes to amend the Plan pursuant to Section 11 to change one
provision and to add a new provision.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Section 3.1.1 is amended to read as follows:

3.1.1 Amount of Salary and Bonus Reduction Credits: Each active Participant may
elect, by entering into a Salary and Bonus Reduction Agreement with the
Employer, to reduce (i) his regular salary from the Employer by a whole number
percentage from 1% to 50%, and/or (ii) bonus from the Employer by a whole number
percentage from 1% to 75%. The amount of the Participant’s salary



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and bonus reduction credit shall be credited by the Employer to the Deferred
Compensation Account maintained for the Participant pursuant to Section 5.

2. There is hereby added a new Section 4.11 as follows:

4.11 Cash Out. Notwithstanding any other provision of the Plan, the Employer, in
its sole discretion and without any Participant discretion or election,
operationally may elect acceleration of the time or schedule of payment from the
Plan in accordance with Treasury Reg. § 1.409A-3(j)(4)(v). The Employer may make
a mandatory lump-sum payment of the Participant’s entire Accrued Benefit and
Special Accrued Benefit at any time or only at the time payment will commence
(the latter as permitted by Applicable Guidance), provided that the Employer
evidences its discretion to make such payment in writing no later than the date
of payment, the payment results in the termination and liquidation of the
Participant’s interest under the Plan and all Aggregated Plans, and the payment
amount does not exceed the applicable dollar amount under Code § 402(g)(1)(B).
The Employer in applying this Section 4.11 must treat all similarly situated
service providers on a reasonably equivalent basis.

These amendments shall be effective as of January 1, 2010.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, this First Amendment is executed by the Employer.

 

    OLD DOMINION FREIGHT LINE, INC. Attest:           By:  

/s/    David S. Congdon

/s/    Joel B. McCarty, Jr.

      David S. Congdon, President Joel B. McCarty, Jr.       Senior Vice
President/       General Counsel/Secretary             [Corporate Seal]        
               